Case 4:20-cv-00066-SDJ-CAN Document 8 Filed 04/17/20 Page 1 of 1 PageID #: 17




                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 TYTON HESTER, #222160                             §
                                                   §   Civil Action No. 4:20-CV-66
 v.                                                §   (Judge Jordan/Judge Nowak)
                                                   §
 UNITED STATES OF AMERICA, ET AL.                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 9, 2020, the report of the Magistrate Judge (Dkt. #7) was entered, containing proposed
    .
findings of fact and recommendations that this case be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(b) due to Plaintiff’s failure to prosecute.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 17th day of April, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE
